 NATIONAL TRANSIT453National Transit Inc., and its Successors and AlterEgos National Transit Services, Inc. and Caroli-na Paratransit and General Drivers, Ware-housemen and Helpers Local Union No. 968, af-filiated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO. Case 16-CA-14204August 13, 1990DECISION AND ORDERBY MEMBERS CRACRAFT, DEVANEY, ANDOVIATTUpon a charge filed by General Drivers, Ware-housemen and Helpers Local Union No 968, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, AFL-CIO (Union), on September 13, 1989,and amended on October 24, 1989, the GeneralCounsel of the National Labor Relations Boardissued a complaint on October 26, 1989, againstNational Transit, Inc (NTI) and its successors andalter egos National Transit Services, Inc (NTS)and Carolina Paratransit (CP), the Respondents, al-leging that they have violated Section 8(a)(5) and(1) of the National Labor Relations Act Althoughproperly served copies of the charge, the amendedcharge, and the complaint, the Respondents failedto file an answerOn January 8, 1990, the General Counsel filed aMotion to Transfer Case Before the Board andMotion for Summary Judgment, with exhibits at-tached On January 11, 1990, the Board issued anorder transferring the proceeding to the Board anda Notice to Show Cause why the motion shouldnot be granted The Respondents filed no responseOn January 26, 1990, pursuant to the request ofcounsel for Holland Industries, Inc (Holland), anextension of time until February 8, 1990, was grant-ed to file a response to the Notice to Show CauseOn February 5, 1990, Holland filed a response andrequested permission to file an answer On Febru-ary 27, 1990, the General Counsel filed a Memo-randum in Support of Motion for Summary Judg-mentThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown The complaint statesthat unless an answer is filed within 14 days ofservice, "all of the allegations in the Complaintshall be deemed to be admitted to be true andmay be so found by the Board" Further, the undis-puted allegations in the Motion for Summary Judg-ment disclose that counsel for the General Counseladvised the Respondents by certified letters datedNovember 15, 1989, that unless an answer to thecomplaint was filed within 10 days of receipt of theletters, a Motion for Summary Judgment would befiled As noted, the Respondents failed to file ananswerIn its response to the Notice to Show Cause,Holland states that about February 1, 1990, it pur-chased the stock of NTI and thereby has taken"the chance of being declared the successor em-ployer to National Transit, Inc ," responsible forremedying any unfair labor practices that theBoard might find were committed by the Respond-ents Thus, Holland "requests that it be permittedto answer the Unfair Labor Practice Complaintagainst its predecessor, National Transit, Inc, nuncpro tunc and be permitted to investigate, and, ifnecessary, to defend against the charges in a hear-ing" According to Holland, the opportunity todefend these charges will permit it "the simultane-ous opportunity to assess its status in light of itspurchase of the stock of National Transit, Inc[and it is] conceivable that while preparing its de-fense of this matter may be able to adjust thesituation, thereby averting a full hearing" Further,Holland submits its belief that the Respondentsfailed to file an answer because they were "in direfinancial straits," could not afford the cost of coun-sel, and were about to file a Chapter 7 bankruptcypetition For these reasons, Holland requests thatthe Board deny the Motion for Summary Judgmentand remand the case to the Regional Director for ahearing The General Counsel contends that noneof Holland's assertions excuse the Respondents'failure to file an answer and that summary judg-ment is appropriateWe find, in agreement with the General Counsel,that none of the contentions raised by Holland con-stitutes good cause for the Respondents' failure tofile an answer The Board has rejected claims of fi-nancial crisis and inability to afford counsel,' thefiling of a bankruptcy petition,2 and the possibilityof settlement3 as justification for failure to file ananswerAccordingly, we find that the Respondents' fail-ure to file a timely answer has not been supported'Monroe Furniture Co, 231 NLRB 143 (1977)'Jim Rodgers Superior Insulation, 296 NLRB No 66, slip op at 2 fn 2(Sept 8, 1989) (Not reported in bound volume )'Sorenson Industries, 290 NLRB 1132 (1988)299 NLRB No 58 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby a showing of good cause and we grant the Gen-eral Counsel's Motion for Summary Judgment 4On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONRespondent NT!, a Texas corporation, and Re-spondent CP, a North Carolina corporation, arewholly-owned subsidiaries of Respondent NTS, aTexas corporation, and they operate a facility inHouston, Texas, where they are engaged in provid-ing contract bus services During the 12-monthperiod preceding issuance of the complaint, a rep-resentative period, Respondent NTS, in the courseand conduct of its busmess operations, derivedgross revenues in excess of $250,000 and purchasedand received products, goods, and materials valuedin excess of $50,000 directly from points locatedoutside the State of TexasAt all times material, NT!, CP, and NTS havebeen affiliated business enterprises, with commonofficers, ownership, directors, management, and su-pervision, have formulated and administered acommon labor policy affecting employees of thethree corporations, have shared common premisesand facilities, have provided services and madesales to each other, have interchanged personnelwith each other, and have held themselves out tothe public as a single integrated business enterpriseAbout September 1, 1989, CP was established byNT! and NTS as a subordinate instrument to, and adisguised continuation of, NT! and NTS By virtueof these facts, we find that the Respondents NT!,NTS, and CP are and have been at all times mate-rial alter egos and a single employer within themeaning of the Act Further, since about Septem-ber 1, 1989, CP and/or NTS have continued to op-erate the businesses of NTI in basically unchangedform with a majority of employees who were pre-viously employees of NT! By virtue of these facts,we find that CP and/or NTS are successors ofNT!We further find, on the basis of the foregoing,that NT!, NTS, and CP are an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act and that the Union is a labor or-ganization within the meaning of Section 2(5) ofthe Act4 We find that the issues raised by Holland regarding its potentialstatus as a successor of the Respondents and its possible liability for rem-edying the Respondents' unfair labor practices are matters appropriate forresolution in compliance proceedings Golden State Bottling Co v NLRB,415 US 168, 174 (1973), Edward Cooper Painting, 297 NLRB 627 fn 4(1990)II ALLEGED UNFAIR LABOR PRACTICESA The Unit and the Union's RepresentativeStatusThe following employees of the RespondentNTI constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the ActINCLUDED All operators/drivers, serviceworkers, mechanics, and parts room clerksemployed by the Employer at its Houston,Texas, facilityEXCLUDED All other employees, includingall charter/sales representatives, clerical em-ployees, secretaries, dispatchers, lead driversand supervisors as defined in the ActAbout October 9, 1986, the Union was certifiedas the exclusive collective-bargaining representativeof the unit described above Smce about October 9,1986, and at all times material, the Union, by virtueof Section 9(a) of the Act, has been the exclusivecollective-bargaining representative of the Re-spondent NTI's employees in the unit describedabove, and since that date the Union has been rec-ognized as such representative by NTI Such rec-ognition has been embodied in a collective-bargain-ing agreement, which is effective by its terms forthe period April 26, 1987, to April 21, 1990 Sinceabout September 1, 1989, the Union, by virtue ofSection 9(a) of the Act, has been the exclusive rep-resentative of the employees of the RespondentsCP and NTS in the unit described aboveB Refusals to BargainAbout August 9, 1989, the Union, by letter, re-quested the Respondent NTI to continue to recog-nize it as the exclusive collective-bargaining repre-sentative of the umt employees and to give effectto the existing collective-bargaining agreement, tomeet concerning grievances pending on behalf ofunit employees and to provide certain information,including copies of contracts between the Respond-ents and the University of Houston, from whichthe Union could demonstrate that NT! and CPconstituted a single employer This mformationnecessary for, and relevant to, the Union's perform-ance of its function as the exclusive representativeof the unit Since about August 11, 1989, the Re-spondents have failed and refused, and continue tofail and refuse, to recognize or bargain with theUnion, to furnish the Union the requested informa-tion, and to honor the Union's request for arbitra-tion concerning alleged breaches of the contractCommencing about September 1, 1989, the Re-spondents have failed and refused, and continue to NATIONAL TRANSIT455fail and refuse, to pay various contractual benefitson behalf of unit employees, thereby eliminating orsignificantly lowering the wages, health insurance,pension benefits, vacation entitlements, and otherbenefits required to be paid pursuant to the collec-tive-bargaining agreement Since about September1, 1989, and continuing to date, the Respondentshave also failed and refused to check off uniondues and to remit the dues to the Union, as re-quired by the collective-bargaining agreementBy the acts and conduct described above, theRespondents have failed and refused, and are fail-ing and refusing, to bargain collectively and ingood faith with the representative of their employ-ees Accordingly, we find that the Respondentshave engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAWBy failing to recognize and refusing to bargainwith the Union during the term of the collective-bargaining agreement, by failing to provide theUnion with necessary and relevant information, byfailing to meet with the Union concermng employ-ee grievances and to honor the Union's request forarbitration concernmg alleged breaches of the col-lective-bargaining contract, by failing to pay con-tractual wages and various contractual benefits onbehalf of unit employees, and by failing to checkoff and remit dues properly owed to the Unionpursuant to the collective-bargammg agreement,the Respondents have refused to bargain collective-ly and in good faith with the representative of itsemployees and have engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe ActREMEDYHaving found that the Respondents have en-gaged in certain unfair labor practices, we shallorder them to cease and desist and to take certainaffirmative action designed to effectuate the poli-cies of the ActWe shall order the Respondents to recognize andbargain with the Union and to adhere to the termsand conditions of their collective-bargaining agree-ment with the Union, and to cease and desist frommaking unilateral changes in the unit employees'terms and conditions of employment by refusing tohonor their collective-bargaining agreement withthe Union We shall further order the Respondentsto provide the Union with the requested informa-tion necessary for, and relevant to, the Union's per-formance of its function as the exclusive collective-bargaining representative of unit employees, tohonor the Union's request for arbitration concern-ing alleged breaches of the contract, and to bargainon request concerning grievances pending onbehalf of unit employees To remedy the Respond-ents' unlawful refusal to continue in effect theterms and conditions of its collective-bargainingagreement with the Union by failing to make fringebenefit contributions mandated therein, includingvacation, health insurance, pension, and other bene-fits, we shall order them to comply with the collec-tive-bargaining agreement by paying all contnbu-tons 5 Further, the Respondents shall be orderedto make whole all affected unit employees for anylosses incurred by virtue of their failure to makecontributions to the benefit funds established by thecollective-bargaining agreement Kraft Plumbing &Heating, 252 NLRB 891 fn 2 (1980), enfd mem661 F 2d 940 (9th Cir 1981) This shall include re-imbursing employees for any contributions theythemselves may have made, with interest, for themaintenance of any fund after the Respondentsmade their unilateral change 6 To remedy the Re-spondents' unlawful refusal to pay contractualwages, we shall order the Respondents to makeemployees whole for any losses Finally, to remedythe Respondents' refusal to honor the bargainingagreement by failing to remit dues to the Union,we shall order the Respondents to honor the con-tractual checkoff provisions and valid dues-check-off authorizations and remit to the Union dues itshould have checked off pursuant to the terms ofthe agreement All payments to the employees andto the Umon shall be with interest as prescribed inNew Horizons for the Retarded, 283 NLRB 1173(1987)ORDERThe National Labor Relations Board orders thatthe Respondents, National Transit, Inc , NationalTransit Services, Inc , and Carolina Paratransit,Houston, Texas, their officers, agents, successors,and assigns, shall1 Cease and desist from(a) Changing the terms and conditions of em-ployment of the employees in the bargaining unitand refusing to bargain with General Drivers, War-ehousemen and Helpers Local Union No 968, af-filiated with International Brotherhood of Team-5 Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide for the addition of a fixedrate of interest on unlawfully withheld fund payments at the adjudicatorystage of the proceeding We leave to the compliance stage the questionwhether the Respondents must pay any additional amounts Into the bene-fit funds in order to satisfy our "make-whole" remedy Any additionalamounts shall be determined in the manner set forth in Merryweather Op-ncal Co , 240 NLRB 1213 fn 7(1979)5 See Concord Metal, 295 NLRB 912 (1989) • 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO, as the exclusive representa-tive of their employees in the appropriate unit setforth below by withdrawing recognition during theterm of the collective-bargaining agreement, byfailing to furnish the Union information that is rele-vant and necessary to its role as the exclusive bar-gaining representative of the unit employees, byfailing to meet with the Union concerning employ-ee grievances and to honor the Union's request forarbitration concerning alleged breaches of the col-lective-bargaining contract, by failing to pay con-tractual wages and various benefits on behalf ofunit employees, and by failing to check off uniondues and remit dues properly owed to the Union(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Comply with the collective-bargaining agree-ment effective by its terms from April 27, 1987, toApril 21, 1990, and recognize and, on request, bar-gain with the Union as the exclusive representativeof the employees in the following appropriate unitIncluded All operators/drivers, service work-ers, mechanics, and parts room clerks em-ployed by the Employer at its Houston,Texas, facilityExcluded All other employees, including allcharter/sales representatives, clerical em-ployees, secretaries, dispatchers, lead driversand supervisors as defined in the Act(b)On request, furnish the Union with the re-quested information that is relevant and necessaryto its role as the exclusive bargaining representativeof the umt employees(c)On request, meet and bargain with the Unionconcerning grievances pending on behalf of unitemployees and honor the Union's request to arbi-trate alleged breaches of the collective-bargainingagreement(d)Pay all wages and benefits, including vaca-tion, health insurance, and pension benefit contribu-tions required by the collective-bargaining agree-ment, as provided in the remedy section of this de-cision(e)Check off and remit to the Union all uniondues required by the collective-bargaining agree-ment, with interest, as set forth in the remedy sec-tion of this decision(f)Make unit employees whole for any losses re-sulting from the failure to adhere to the collective-bargaining agreement, including reimbursing themfor expenses ensuing from the failure to pay fringebenefits pursuant to the collective-bargammg agree-ment in the manner set forth in the remedy sectionof this decision(g)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(h)Post at its facility in Houston, Texas, copiesof the attached notice marked "Appendix "Copies of the notice, on forms provided by the Re-gional Director for Region 16, after being signedby the Respondents' authorized representative,shall be posted by the Respondents immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material(i)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with GeneralDrivers, Warehousemen and Helpers Local UnionNo 968, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO, by withdrawingrecogmtion and failing to continue in full force andeffect the terms and conditions of our collective-bargaining agreement with the Union, by refusingto furnish the Union with information necessary forand relevant to its function as bargaining represent-ative, by refusing to meet with the Union concern-ing employee grievances or to honor the Union'srequest for arbitration concerning alleged breachesof the collective-bargaining contract, by refusing to NATIONAL TRANSIT457pay wages and benefits, including vacation, healthinsurance, and pension benefits, as required by thecollective-bargaining agreement, or by refusing tocheck off and remit union dues to the Union as re-quired by the collective-bargaining agreementWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the nghts guaranteed you by Section 7 ofthe ActWE WILL recogmze the Union and, on request,bargain with the Union as the exclusive representa-tive of the employees in the following appropriateunit and WE WILL comply with all terms and con-ditions of the collective-bargaining agreement bypaying all wages and benefits, including vacation,health insurance, pension, and other benefitsIncluded All operators/drivers, service work-ers, mechanics, and parts room clerks em-ployed by the Employer at its Houston,Texas, facilityExcluded All other employees, mcludmg allcharter/sales representatives, clencal em-ployees, secretaries, dispatchers, lead dnversand supervisors as defined in the ActWE WILL, on request, furnish the Union with in-formation it has requested that is necessary and rel-evant to its function as bargaining representativeWE WILL, on request, meet with the Union con-cerning employee grievances and honor its requestto arbitrate concerning alleged breaches of the col-lective-bargaining agreementWE WILL make unit employees whole for anylosses resulting from our repudiation of the collec-tive-bargaining agreement and WE WILL reimburseyou for any expenses ensuing from our unlawfulfailure to pay fringe benefits pursuant to the collec-tive-bargaining agreementWE WILL check off and remit dues to the Unionas required by the collective-bargaining agreementNATIONAL TRANSIT, INC , NATIONALTRANSIT SERVICES, INC AND CARO-LINA PARATRANSIT